OPINION — AG — HOUSE BILL NO. 1027, 37TH LEG., FIRST REGULATION SESSION, APPROVED MAY 17, 1979, CONSTITUTES AN APPROPRIATION OF A SPECIAL FUND WHICH DOES NOT VIOLATE ARTICLE V, SECTION 55 AND ARTICLE V, SECTION 56, OKLAHOMA CONSTITUTION.   HOUSE BILL NO. 1027 CONSTITUTES A DONATION OF THE STATE BY GIFT TO PRIVATE INDIVIDUALS AND PRIVATE ASSOCIATIONS OF INDIVIDUALS WHICH VIOLATE THE MANDATORY PROVISIONS OF ARTICLE X, SECTION 14 AND ARTICLEX, SECTION 15, OKLAHOMA CONSTITUTION.   ALL OF THE PROVISIONS OF SECT. 3,4,7, 10, AND 11 OF HOUSE BILL NO. 1027 (26 O.S. 1979 Supp., 18-103 [26-18-103], 26 O.S. 1979 Supp., 18-104 [26-18-104], 26 O.S. 1979 Supp., 18-107 [26-18-107], 26 O.S. 1979 Supp., 18-110 [26-18-110], 26 O.S. 1979 Supp., 18-111) [26-18-111] RELATING TO ANY AUTHORIZATION, PROCEDURE, OR ACTION ASSOCIATED WITH THE DESIGNATION, CERTIFICATION, ALLOCATION, DISBURSEMENT, DISTRIBUTION OR EXPENDITURE OF ANY MONIES FOR OR IN ANY FUND CREATED BY THAT ACT ARE INVALID AND INEFFECTIVE. (ELECTIONS: CAMPAIGN FINANCE FUND, FUND: CAMPAIGN FINANCE APPROPRIATIONS: FUND) (JOHN PAUL JOHNSON)  TAX FORM, TAX POLITICAL CHECK OFF, INCOME TAX FORM  NOTE: THIS OPINION UPHELD BY — `DEMOCRATIC PARTY OF OKLAHOMA V. ESTEP' — 652 P.2d 271 (1982)